

114 HR 5541 IH: Financial Services for the Underserved Act of 2016
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5541IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Ryan of Ohio (for himself and Mr. Norcross) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to establish procedures for Federal credit unions to provide
			 credit union services to underserved areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Financial Services for the Underserved Act of 2016. 2.Amendments Relating to Credit Union Service to Underserved Areas (a)In generalParagraph (2) of section 109(c) of the Federal Credit Union Act (12 U.S.C. 1759(c)(2)) is amended to read as follows:
				
					(2)Exception for underserved areas
 (A)In generalNotwithstanding subsection (b), the Board may approve an application by a Federal credit union to allow the membership of such credit union to include any person or organization whose principal residence or place of business is located within a local community, neighborhood, or rural district if—
 (i)the Board determines— (I)at any time after August 7, 1998, that the local community, neighborhood, or rural district taken into account for purposes of this paragraph is an underserved area (as defined in section 101(10)); and
 (II)at the time of such approval, that the credit union is well capitalized or adequately capitalized (as defined in section 216(c)(1)); and
 (ii)before the end of the 24-month period beginning on the date of such approval, the credit union has established and maintains an ongoing method to provide services in the local community, neighborhood, or rural district.
 (B)Termination of approvalAny failure of a Federal credit union to meet the requirement of clause (ii) of subparagraph (A) by the end of the 24-month period referred to in such clause shall constitute a termination, as a matter of law, of any approval of an application under this paragraph by the Board with respect to the membership of such credit union.
 (C)Annual credit union reporting requirementAny Federal credit union which has an application approved under this paragraph shall submit an annual report to the Administration on the number of members of the credit union who are members by reason of such application and the number of offices or facilities maintained by the credit union in the local community, neighborhood, or rural district taken into account by the Board in approving such application.
 (D)Publication by administrationThe Administration shall publish annually a report containing— (i)a list of all the applications approved under this paragraph prior to the publication of the report;
 (ii)the number and locations of the underserved areas taken into account in approving such applications; and
 (iii)the total number of members of credit unions who are members by reason of the approval of such applications..
 (b)Underserved area definedSection 101 of the Federal Credit Union Act (12 U.S.C. 1752) is amended— (1)by striking and at the end of paragraph (8);
 (2)by striking the period at the end of paragraph (9) and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (10)the term underserved area— (A)means a geographic area consisting of a single census tract or a group of census tracts, each of which meets the criteria for—
 (i)a low-income community, as defined in section 45D(e) of the Internal Revenue Code of 1986; or (ii)is underserved, based on data of the Board and the Federal banking agencies (as defined in section 3 of the Federal Deposit Insurance Act), by other depository institutions (as defined in section 19(b)(1)(A) of the Federal Reserve Act); and
 (B)notwithstanding subparagraph (A), includes, with respect to any Federal credit union, any geographic area within which such credit union—
 (i)has received approval to provide service before the date of the enactment of this paragraph from the National Credit Union Administration; and
 (ii)has established a service facility before such date of enactment.. (c)Conforming amendmentSection 109(e)(2) of the Federal Credit Union Act (12 U.S.C. 1759(e)(2)) is amended by inserting subsection (c)(2) and after provided in.
			